Citation Nr: 0314360	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  99-05 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
blepharitis.

3.  Entitlement to a separate 10 percent evaluation for 
multiple noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to June 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by which 
the RO denied a claim of entitlement to service connection 
for PTSD, denied a compensable rating for blepharitis, and 
denied entitlement to a 10 percent evaluation based on 
multiple, noncompensable service-connected disabilities.  
This matter was previously before the Board in August 2000.  
At that time the Board denied the claim of service connection 
for PTSD, granted a 10 percent the disability rating for 
blepharitis, and determined that the issue of entitlement to 
a 10 percent evaluation based on multiple, noncompensable, 
service-connected disabilities was moot.  The veteran 
appealed the Board decision and the United States Court of 
Appeals for Veterans Claims (Court) granted a joint motion to 
remand the matter.  Specifically, by order dated in May 2001, 
the Court vacated and remanded that part of the Board's 
decision that denied (1) entitlement to service connection 
for PTSD; (2) entitlement to an increased evaluation in 
excess of 10 percent for blepharitis; and (3) entitlement to 
a 10 percent disability evaluation for multiple 
noncompensable disabilities.  


REMAND

When this matter was first returned from the Court, the Board 
notified the veteran of duties and obligations under the 
Veterans Claims Assistance Act of 2000 by letter dated in 
August 2002.  The RO had advised the veteran as to the 
evidence needed to substantiate his claim of service 
connection by letter dated in December 1997.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Thereafter, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), held that 
38 C.F.R. § 19.9(a)(2)(ii) (permitting the Board "to provide 
the notice required by 38 U.S.C. [§] 5103(a)" and providing 
for "not less than 30 days to respond to the notice") was 
invalid because it was contrary to 38 U.S.C. § 5103(b), which 
allows a claimant one year to submit evidence.  Additionally, 
through the Board's development action, a VA examination 
report regarding the blepharitis was added to the claims 
file.  The veteran was notified of this additional evidence.  
In addition to that newly associated evidence, the veteran 
submitted two letters from a private examiner regarding the 
veteran's PTSD.  Given that this newly associated evidence 
was not considered by the RO, and because the veteran has not 
waived RO consideration of the evidence, a remand to the RO 
for initial consideration of this new evidence is required.  
See Disabled Am. Veterans, supra (regulations allowing for 
Board review of newly acquired evidence without the 
claimant's knowing waiver of RO consideration are invalid).

An additional VA psychiatric examination should also be 
provided to the veteran.  In this regard, the Board notes 
that the reports of two prior VA psychiatric examinations are 
included in the evidence of record.  The report of the first 
examination provided in November 1969 by a medical doctor, 
noted that the veteran said his representative had told him 
to apply for VA benefits while in the hospital.  The report 
reflected that the veteran said he had a memory lapse and 
forgets easily.  The examiner related that the veteran 
corroborated the account of military events recorded in his 
records, but with different emphasis.  The examiner found 
that the veteran exhibited no oddity of behavior and no 
psychiatric disorder.  A psychiatric disorder was not 
diagnosed.

The report of the second examination, conducted by a 
psychologist in February 1998, indicates that the veteran's 
only psychological complaint was being frustrated, burned 
out, not sleeping well and experiencing night sweats.  The 
examiner noted that the veteran had difficulty describing 
stressors, but when pressed, he noted ambush patrols.  He 
reported being given nonjudicial punishment for being away 
from his unit and then he was returned to Pleiku.  He 
reported experiencing both relief and guilt about not being 
with his company when they were ambushed.  He contracted 
malaria before going to Pleiku.  The examiner observed no 
symptoms of PTSD beyond insomnia and memory loss for Vietnam 
events.  While the veteran experienced panic attacks, he 
could not say how they were connected to Vietnam.  The 
examiner did not diagnose PTSD.  Rather, the examiner related 
that the symptoms were not sufficient for a PTSD diagnosis 
because they were vague about specific stressors and there 
was no mention of disturbing re-experiences of traumatic 
events.  The reported nightmares did not constitute re-
experiencing of traumatic events.  

In March 2003, the Board received additional evidence 
consisting of two letters-one undated and another dated in 
October 2002-from a Marriage, Family, and Child Counselor.  
In one letter the counselor indicates that his report is 
based on personal interviews, work association, social 
interaction, and a friendship with the veteran lasting nine 
years.  The counselor reports that the veteran experienced 
guilt over his having been in the hospital when the veteran's 
company was ambushed.  The counselor describes the veteran's 
mental status as distrust of authority, being angry and 
violent even when not provoked, and being kept from making 
friendships.  The report notes that the veteran's low self-
esteem and guilt over the loss of his friends and comrades in 
the military continue to be manifested in recurring dreams 
and flashbacks.  He has difficulty sleeping, unprovoked 
outbursts of anger, and difficulty concentrating.  He lives 
with a constant sense of a foreshortened future.  The second 
letter, dated in October 2002, reflects substantially the 
same information.  It adds that the veteran feels guilty over 
burning dwellings, destroying food supplies, and killing 
animals.  He does not know if he killed anyone, he never saw 
anyone die from his individual acts.  He saw dead bodies as a 
result of his and others actions.  The letter lists traumatic 
events as including:  (1) having to go through serious and 
profound psychological change from a philosophy of work and 
enjoy, to search and destroy; (2) having to employ that 
philosophy to kill people, burn homes, and destroy food 
supplies in the presence of victims and family members; (3) 
learning that death exists and living with the knowledge that 
this day could be his last; (4) having most of his friends 
killed or wounded in action while he was in the hospital 
dealing with an illness he had no control over and the guilt 
associated with not being able to help them; (5) the 
devaluation of life itself; (6) the recognition that he had 
no value as a person and that people cannot be trusted; and 
(7) recognition that his contribution to society has little 
or no value and was never appreciated by peers at home.  

Given that the counselor's conclusions that the veteran has 
PTSD are in sharp contrast to the conclusions of the VA 
examiners' earlier conclusions, and considering that the 
counselor's rationale for this conclusion does not squarely 
address all the criteria required for such a diagnosis under 
DSM-IV, a VA psychiatric examination is warranted.  Inasmuch 
as PTSD can manifest years after a triggering event, a more 
recent VA psychiatric examination is appropriate where as 
here, there arises a suggestion that the veteran may now have 
the disorder.  

With respect to the VA examination report provided in October 
2002 evaluating the veteran's blepharitis, that examination 
report falls short of rendering an opinion as to whether any 
visual acuity problem results from the veteran's blepharitis 
disability.  It is also unclear from that report whether the 
possible nasolacriminal duct destruction is in both eyes.  A 
supplemental report addressing these items should be 
obtained.

Accordingly, the case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty-to-assist regulations, found at 
66 Fed. Reg. 45,620-32 (Aug. 27, 2001), 
are fully complied with and satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

2.  The development action should include 
notifying the veteran of the particular 
information needed to substantiate the 
veteran's claims and what portion of the 
evidence, if any, the veteran is to 
submit and which portion VA will obtain.  
(In the case of information or evidence 
that the claimant is notified is to be 
provided by the claimant, if such 
information or evidence is not received 
by VA within one year from the date of 
such notification, no benefit may be paid 
or furnished by reason of the claimant's 
application.  38 U.S.C.A. § 5103(b) (West 
2002).)  

3.  The RO should provide the veteran a 
VA psychiatric examination to determine 
the nature and extent of any PTSD.  
Psychological testing should also be 
conducted with a view toward determining 
whether the veteran has PTSD.  The 
examiner should review the claims file 
prior to conducing the examination, 
paying particular attention to the prior 
psychiatric examinations in the claims 
file and the psychological test results.  
The examiner should also carefully review 
the service medical records.  Having 
reviewed the claims file, the examiner 
should obtain a history from the veteran 
that includes a description of stressors.  
The examiner should identify any 
psychiatric symptoms the veteran now has.  
The examiner should then render an 
opinion as to whether the DSM-IV criteria 
for a diagnosis of PTSD are met.  The 
examiner should resolve any conflicts 
between the examiner's conclusions 
regarding a diagnosis and those reported 
in the record.  The resulting examination 
report should explain how the examiner 
reached the above conclusions.  

4.  The RO should obtain a supplemental 
report to the VA eye examination dated in 
October 2002.  If possible, this should 
be obtained from the same examiner.  The 
supplemental report should provide the 
examiner's opinion regarding whether any 
visual acuity problem is related to the 
veteran's service-connected blepharitis 
versus other nonservice-connected 
disorders.  Further, the examiner is 
asked to indicate in the report whether 
the possible nasolacriminal duct 
destruction is a unilateral or bilateral 
condition.  If the examiner who conducted 
the October 2002 examination is not 
available, another examination should be 
conducted.  The examiner should identify 
all problems caused or worsened by the 
veteran's service-connected blepharitis.

5.  After the development requested above 
has been completed, the RO should again 
review the record including the newly 
associated evidence.  If any additional 
development is warranted in light of any 
newly received evidence, that development 
should be accomplished.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.

After giving the veteran opportunity to respond to the 
supplemental statement of the case, and after expiration of 
the period for response as set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002), the case should be returned to the 
Board.  (The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).)

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

